Title: To Alexander Hamilton from James Reynolds, 30 August 1792
From: Reynolds, James
To: Hamilton, Alexander



Honored Sir,
Philadelphia 30th Aug. 1792.

you will I hope pardon me if I intrude on your goodness thinking the multiplycity of business. you have to encounter With. has been the cause of my not hereing from you. which induces me to write the Second time. flatering myself it will be in your Power to Comply with my Request. which I shall make it my whole Study. to Remit it to you as soon as its in my power your Compyance dear Sir will very much
Oblige your most Obed. and Humble Servant.
James ReynoldsVine street No. 161, one door fromthe Corner of Fifth Street,
Alexander Hamilton, Esq.
